 1

 2
      MICHAEL P. LOWRY, ESQ.
 3    Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
 4    DOUGLAS M. ROWAN, ESQ.
      Nevada Bar No. 4736
 5    E-mail: Douglas.Rowan@wilsonelser.com
      6689 Las Vegas Blvd. South, Suite 200
 6    Las Vegas, NV 89119
      Tel: 702.727.1400/Fax: 702.727.1401
 7    Attorneys for JPMorgan Chase Bank, N.A.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11    Marcelina Lamoureux,                                Case No.: 2:19-cv-1736-KJD-NJK
12                          Plaintiff,
                                                          Stipulation and Order to Dismiss with
13     vs.                                                Prejudice
14    JPMorgan Chase Bank, N.A., a foreign limited-
      liability company; Does I-X and Roe Entities I-X,
15    inclusive,
16                          Defendants.
17

18            Plaintiff MARCELINA LAMOUREUX, by and through her attorney of record, Jared B.
19    Anderson, Esq., of TANNER CHURCHILL ANDERSON, and Defendant JPMORGAN CHASE
20    BANK, N.A., by and through its attorneys of record, Michael P. Lowry, Esq., and Douglas M.
21    Rowan, Esq., of the law firm WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP,
22
      //
23
      //
24
      //
25

26    //

27    //

28


     91687038v.1
 1    hereby stipulate and agree to the dismissal of the above-captioned action, with prejudice, with each

 2    party to bear their own fees and costs.

 3      DATED this 26th day of May, 2021.              DATED this 26th day of May, 2021.
 4      WILSON ELSER MOSKOWITZ                         TANNER CHURCHILL ANDERSON
        EDELMAN & DICKER LLP
 5
        /s/Douglas M. Rowan                            /s/Jared B. Anderson
 6      Michael P. Lowry, Esq. (NBN 10666)             Jared B. Anderson, Esq. (NBN 9747)
        Douglas M. Rowan, Esq. (NBN 4736)              David J. Churchill, Esq. (NBN 7308)
 7      6689 Las Vegas Boulevard South, Suite 200      4001 Meadows Lane
        Las Vegas, Nevada 89119                        Las Vegas, Nevada 89107
 8      Attorneys for JPMorgan Chase Bank, N.A.        Attorneys for Marcelina Lamoureux
 9
                                                   ORDER
10

11            IT IS SO ORDERED.

12

13
                                                   UNITED STATES DISTRICT COURT JUDGE
14

15                                                 DATED: 5/27/2021

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
     91687038v.1
